Jenkins, P. J.,
concurring specially. In my opinion the contract provided thjit before a refund of the deposit could be had by the holders of the option, they must not only furnish to the seller expert opinion that the product had no standard commercial value, but that such opinion must needs be based upon adequate tests and investigations; and that any opinion which might show on its face that no such thorough and comprehensive tests had been made would fail to have such probative value as to meet the requirements of the contract. Accordingly, it is my opinion that the major portion of the evidence submitted by the holders of the option fails to meet the requirements of the contract as proof that the product in fact had no standard commercial value, since it appears that the only tests actually made related to the use of the product for one purpose, and that such purpose did not in fact constitute the main purpose for which the product might be used, and that the tests made would throw no light upon the efficiency of the product for other purposes of more importance. However, it appears that the evidence of McGowan and one other witness indicates, without reservation or restriction, that they -had made such tests as showed the product to have no commercial value whatsoever. Since the jury were authorized to accept this evidence, the verdict can not be set aside on the general grounds.